Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/14/2022 has been entered. Claims 19, 21-23, 30-34, and 36 have been amended. Claims 19-36 remains pending. Applicant’s amendments to the claims overcome every objection and 112 rejection previously set forth in Non-Final Office Action mailed on 02/14/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 5161694).
Regarding claim-1, Yoon discloses a process for concentrating desired particles comprising a carrier-magnetic-separation (method for separating fine particles by selective hydrophobic coagulation, Abstract; Claims 1-37) comprising the following steps, 
a) providing a feedstock (mixture of fine particles) which contains the desired particles (hydrophobic component) and an undesired material (hydrophilic component) (Col.3 line35-40);
b) adding hydrophobic magnetic particles to the feedstock which results in a loaded feedstock containing agglomerates of the magnetic particles and the desired particles or of the magnetic particles and the undesired material (Similarly, hydrophobized magnetic particles can be used to enhance the separation process, Col.5 line10-11; The magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening, Col.17 line7-12, and also check Claim-21); coagulate
c) separating the agglomerates (coagula) from the loaded feedstock by a separation method which results in isolated agglomerates, where the separation method is selected from the group consisting of sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (After the fine particles of the hydrophobic component such as coal or graphite have been coagulated selectively, the coagula which are now much larger than the dispersed particles of the hydrophilic component(s) such as mineral matter are separated by means of simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method. Since the coagula are hydrophobic and the dispersed phase is hydrophilic, they can also be separated by means of froth flotation. This is an advantage over the selective flocculation process, in which the froth flotation technique cannot be employed because the flocs are hydrophilic, Col.4 line59-68 to Col.5 line1-3, and also check Col.17 line53-56, Claim 6-8); 
d) breaking up the isolated agglomerates to obtain a suspension comprising the magnetic particles in de-agglomerated form (The magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening. The process of separating the coagula from the dispersed phase can be facilitated by using reusable hydrophobic "seed" particles such as coarse coal, magnetite, iron filings, etc.); and e) separating the magnetic particles from the suspension obtained in step d) by a separation method selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Col.17 line7-12, line35-49; Claim13-14); and 
f) optionally (Not Mandatory) re-introducing the magnetic particles obtained in step e) to step b) (The magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening, Col.17 line7-12, and also check Claim21-22); 
g) provided that at least one separation method of steps c) or e) is a magnetic separation, and where the process comprises at least one further separation before or after the steps a), b), c), d) or e), and where the further separation is selected from sorting, electric separation, screening, classification, gravity concentration, and flotation (Dispersing again the particles and separating again by elutriation, screening, decantation, centrifuging or flotation, Col.17 line53-56; it can be seen that the process in accordance with the present invention can be applied to separating various kinds of hydrophobic particles from the associated hydrophilic particles, and that the process can be operated under various conditions depending on the material characteristics by adjusting the physical parameters, including but not limited to the pH, the particle size, and the percent solids, and by changing the slurry medium, the specific energy input, and the number of treatment stages, Col.17 line50-67 to Col.18 line1-13 and Claim13-14).
Regarding claims 20-21, Yoon disclose wherein the gravity concentration is achieved with elutriator (200, Fig.8, and Col.14 line3-9).
Regarding claim 26, Yoon discloses wherein the classification is achieved with centrifugal sedimentation (Col.4 line59-65).

Claims 19-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petra (US 20170274389). 
Regarding claim-1, Petra discloses a process for concentrating desired particles comprising a carrier-magnetic-separation (Abstract; Claim16; [0251-0256]) comprising the following steps, 
a) providing a feedstock (mixture) which contains the desired particles (valuable matter material) and an undesired material (second material) [Para0251-0252];
b) adding hydrophobic magnetic particles to the feedstock which results in a loaded feedstock containing agglomerates of the magnetic particles and the desired particles or of the magnetic particles and the undesired material (Para-0069 and 0253); 
c) separating the agglomerates from the loaded feedstock by a separation method which results in isolated agglomerates, where the separation method is selected from the group consisting of sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, flotation, dense media separation, gravity separation, spiral concentrator and combination thereof, Para-0192, 0251-0256; and Claim18);
d) breaking up the isolated agglomerates to obtain a suspension comprising the magnetic particles in de-agglomerated form (Para-0251-0256 and [0016-0018], [0025], [0152-0153], [0169-0170], [0182], [0196], [0199], [0203]); and 
e) separating the magnetic particles from the suspension obtained in step d) by a separation method selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, flotation, dense media separation, gravity separation, spiral concentrator and combination thereof, Para-0192, 0254-0256; and Claim18); and 
f) optionally (Not Mandatory) re-introducing the magnetic particles obtained in step e) to step b); g) provided that at least one separation method of steps c) or e) is a magnetic separation, and where the process comprises at least one further separation before or after the steps a), b), c), d) or e), and where the further separation is selected from sorting, electric separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, flotation, dense media separation, gravity separation, spiral concentrator and combination thereof, Para-0192, 0198 for repetition of steps, 0251-0256; and Claim18).
Regarding claims 20-21, Petra disclose wherein the gravity concentration is achieved with spiral concentrator, or dense media separation (Para-0192, Claim18).
Regarding claim 25, Petra discloses wherein the magnetic separation is achieved by low- intensity or high-intensity magnetic separators (Para-0153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Daniel (US 20180111131).
Regarding claim-22, Yoon does not explicitly discloses wherein the flotation is achieved with Hydrofloat separator instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Daniel discloses for fine beneficiation to separate the iron containing minerals from the fine gangue and also teaches wherein the flotation is achieved with Hydrofloat separator [0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the flotation is achieved with Hydrofloat separator as taught by Daniel for purpose of efficiently separating desired particles from undesired particles.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Adam (WO 2018160806).
Regarding claim-22, Yoon does not explicitly discloses wherein the flotation is achieved with Flotation column instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Adam discloses a mineral separation process for separating mineral particles of interest from an ore and also teaches wherein the flotation is achieved with Flotation column (54, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the flotation is achieved with Flotation column as taught by Adam for purpose of efficiently separating desired particles from undesired particles.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of George (US 8322639).
Regarding claim-23, Yoon does not discloses wherein the sorting is achieved by sensor based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray luminiscence, infrared, Raman, or microwave attenuation.
George discloses a methods and systems for separating and mining high value recyclable materials from a mixed solid waste stream and also teaches wherein the sorting is achieved by sensor (optical sorter) based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray luminiscence, infrared, Raman, or microwave attenuation (Any optical sorter known in the art can be used. For example, in one embodiment the optical sorter can operate by scanning the intermediate waste stream in a free fall using a camera sensor. The camera sensor detects the material and then air jets may quickly eject the material while in free fall. There are also optical sorters that utilize near infrared, X-Ray and other scanning technologies to separate targeted materials from mixed streams. Any number of optical sorters can be used in series or parallel. Manufacturers of optical sorters include TiTech Pellenc, MSS, NRT and others, Col.10 line38-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Yoon’s process wherein the sorting is achieved by sensor based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray luminescence, infrared, Raman, or microwave attenuation as taught by George for purpose of efficiently separating desired particles from undesired particles.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Lim (KR 20170104889).
Regarding claim-24, Yoon does not discloses wherein the electric separation is achieved by conductive induction.
Lim discloses a method of selecting a mineral particularly a gold mineral, by means of electric and magnetic energy and also teaches wherein the electric separation is achieved by conductive induction (Electric field drum 210, Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additionally Yoon’s process wherein the electric separation is achieved by conductive induction as taught by Lim for purpose of efficiently separating desired particles from undesired particles.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Russell (US 6540088).
Regarding claim-24, Yoon does not discloses wherein the electric separation is achieved by triboelectric charging.
Russell discloses a method and apparatus for sorting particles using electric and magnetic forces and also teaches wherein the electric separation is achieved by triboelectric charging (Col.3 line49-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additionally Yoon’s process wherein the electric separation is achieved by triboelectric charging as taught by Russell for purpose of efficiently separating desired particles from undesired particles.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Thomas (US 8360242).
Regarding claim-27, Yoon does not explicitly discloses wherein the screening is achieved with vibrating screens instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Thomas discloses a system to sort and separate materials and also teaches wherein the screening is achieved with vibrating screens (shaker screening 230, Fig.2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the screening is achieved with vibrating screens as taught by Thomas for purpose of efficiently separating desired particles from undesired particles.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Vladimir (US 8640876).
Regarding claim-27, Yoon does not explicitly discloses wherein the screening is achieved with vibrating screens instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Vladimir discloses a method for separating ore particles of value from agglomerates and also teaches wherein the screening is achieved with vibrating screens (10, Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the screening is achieved with vibrating screens as taught by Vladimir for purpose of efficiently separating desired particles from undesired particles.

Claims 28-36 are rejected under 35 U.S.C. 103 as obvious over Yoon (US 5161694).
Claims 28-36 are merely combinations of different types of separation (disclosed in Yoon), and position of steps for further separation (disclosed in Yoon). The combination separation processes and further separation are a design choice in which the person skilled in the art can easily choose from several straight forward possibilities accordance to desired requirement of separation process. Moreover, Yoon also teaches The selective coagulation process in accordance with the present invention is extremely simple. A pulverizer, if necessary, a mixer, and a separator are the only equipment needed. The separation of coagula from dispersed particles can be accomplished in a variety of ways, including but not limited to sedimentation, elutriation, screening, centrifuging and froth flotation. One advantage of coagulating particles by hydrophobic coagulation, as compared to flocculating them using polymeric water-soluble organic flocculants, is that the resulting aggregate is hydrophobic, which will allow the coagula to be separated from the dispersed hydrophilic particles by froth flotation. The process may also have an advantage in the rejection of coal pyrite, since no hydrocarbon oils are used for agglomeration. Thus, it can be seen that the process in accordance with the present invention can be applied to separating various kinds of hydrophobic particles from the associated hydrophilic particles, and that the process can be operated under various conditions depending on the material characteristics by adjusting the physical parameters, including but not limited to the pH, the particle size, and the percent solids, and by changing the slurry medium, the specific energy input, and the number of treatment stages. While preferred embodiments of the process in accordance with the invention and apparatus therefore have been disclosed, it should be understood that the spirit and scope of the invention is to be limited solely by the appended claims, since numerous modifications of the disclosed embodiments will undoubtedly occur to those of skill in the art, Col.17 line50-67 to Col.18 line1-13.

Claims 28-36 are rejected under 35 U.S.C. 103 as obvious over Petra (US 20170274389).
Claims 28-36 are merely combinations of different types of separation (disclosed in Petra), and position of steps for further separation (disclosed in Petra). The combination separation processes and further separation are a design choice in which the person skilled in the art can easily choose from several straight forward possibilities accordance to desired requirement of separation process. Moreover, Petra also teaches according to a further preferred embodiment of the process according to the present invention, steps (C), (D) and (E) of the process according to the present invention are conducted more than once, for example twice, three times, four times etc. In this case, the process according to the present invention comprises the following steps. (A), optionally (B), (C), (D), (E), (C), (D), (E), optionally (F), optionally (G), optionally (H) or (A), optionally (B), (C), (D), (E), (C), (D), (E), (C), (D), (E), optionally (F), optionally (G), optionally (H) etc. According to this preferred embodiment in which steps (C), (D) and (E) are repeated twice or more than twice, the at least one magnetic agglomerate is recycled into step (C) again, [0198] and also Check steps A-H Para [0069-0214] and [0251-0256].

Response to Arguments
In the remarks/arguments filed on 07/14/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding newly amended Independent claim 1 (Yoon rejected under 102):
Applicant’s augment with respect to amended independent claim 1 as being anticipated
by Yoon (US 5161694) has been fully considered and are not persuasive.
Applicant argues that Yoon fails to teach to discloses step (d)
In response to this argument the Yoon reference does discloses in which the magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening. The process of separating the coagula from the dispersed phase can be facilitated by using reusable hydrophobic "seed" particles such as coarse coal, magnetite, iron filings, etc. Col.17 line7-12, line35-49; Claim13-14, 21-22.
Regarding newly amended Independent claim 1 (Petra rejected under 102):
Applicant’s augment with respect to amended independent claim 1 as being anticipated
by Petra (US 20170274389) has been fully considered and are not persuasive.
Applicant argues that Petra fails to teach to discloses step (d)
In response to this argument the Petra reference does disclose in Para-0251-0256 and [0016-0018], [0025], [0152-0153], [0169-0170], [0182], [0196], [0199], [0203]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107737668 A, CN 107737718 A, WO 2015106871 A1, WO 2010066770 A1, WO 2012072615 A1, WO 2011154540 A1, US 20080011650 A1, US 20110162956 A1, US 20140332449 A1, US 8486270 B2, US 3905556 A, US 8662310 B2, US 8475662 B2, US 8434623 B2, US 8584862 B2, US 8318025 B2, US 5656174 A, CN 107469924 A, US 8397918 B2, US 3905556 A, US 7367456 B2, US 5868255 A, WO 2015104324 A1, DE 102012111425 A1, and  WO 2017102512 A1.
Claims 20-27 are merely states multiple example of separation methods and are disclosed in Yoon, Petra, and/or combination with other references that are listed above in rejections.
Claims 28-36 are merely combinations of different types of separation, and position of steps. These steps are disclosed in Yoon, Petra and/or combination with other references that are listed above in rejections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651